                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Misti Nicole Allen,                 )
                                    )                   Civil Action No.: 2:17-cv-01571-JMC
                    Plaintiff,      )
                                    )
      v.                            )                                   ORDER
                                    )
                                    )
Commissioner of Social Security     )
Administration,                     )
                                    )
                    Defendant.      )
____________________________________)

        Before the court for review is the Magistrate Judge’s Report and Recommendation

(“Report”), addressing Plaintiff Misti Nicole Allen’s (“Plaintiff”) claim for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of the Social

Security Act (the “Act”). (ECF No. 21 at 1.) The Report recommends remanding this matter for

further administrative proceedings. (Id.) For the reasons stated herein, the court ACCEPTS the

Report, REVERSES the decision of Commissioner of Social Security Administration

(“Commissioner”), and REMANDS the action for additional administrative proceedings.

                       I. FACTUAL AND PROCEDURAL BACKGROUND

        The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 21.) As brief background, Plaintiff alleged that she has

a disability due to “chronic back pain; difficulty moving; stiffness; numbness in right knee;

fibromyalgia; arthritis in right hand; interstitial cystitis; post traumatic stress disorder; depression;

anxiety; panic attacks; and insomnia.” (Id. at 1.) The Administrative Law Judge (“ALJ”) held a

hearing on Plaintiff’s denied DIB and SSI application on December 9, 2016, and issued a decision

on February 23, 2017. (Id. at 2.) The ALJ found that under the Act, Plaintiff was not disabled.

                                                   1
(Id.) Plaintiff requested review by the Appeals Council (“Council”), which was denied, making

the ALJ’s decision the final decision of the Commissioner for purposes of judicial review. (Id.)

See also Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating that an ALJ’s decision was

the final decision of the Commissioner when the Council denied a request for review);

Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th Cir. 2005) (holding that the Commissioner’s

“final decision” includes when the Council denies a request for review).

       On June 16, 2017, Plaintiff filed a Complaint seeking judicial review of the final decision.

(ECF No. 1). Plaintiff asserts the ALJ failed to properly evaluate her disability claim by not

assigning proper weight to Plaintiff’s own testimony and the opinion of Plaintiff’s treating

physician, Dr. Geera Desai. (ECF No. 16 at 10, 15–17.) Plaintiff also contends the ALJ erred by

ignoring the overall findings of the reports of the treating and examining healthcare providers,

posing inadequate hypothetical questions, and, in light of the objective medical evidence in the

record, concluding Plaintiff had the ability to perform sedentary work. (Id. at 14, 17–20.)

       On January 30, 2019, the Magistrate Judge filed her Report. (ECF No. 21.) The Magistrate

Judge recommended remanding this matter for further consideration, finding “the ALJ failed to

adequately explain his decision to accord ‘little evidentiary weight’ to the opinion of Dr. Desai—

the only treating physician of record—and that his perfunctory rejection of this opinion was not

supported by substantial evidence.” (Id. at 6.)

       On February 11, 2019, the Commissioner notified the court that she would not be filing

objections to the Magistrate Judge’s Report, but that the Commissioner’s “response should not be

construed as a concession . . . that her administrative decision denying benefits to Plaintiff was not

substantially justified.” (ECF No. 23 at 1.)




                                                  2
                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.        The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Thus, the court may accept, reject, or

modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

                                          III. DISCUSSION

       The parties were apprised of their opportunity to file specific objections to the Report on

January 30, 2019. (ECF No. 21.) Objections to the Report were due by February 13, 2019. (Id.)

On February 11, 2019, the Commissioner notified the court that she would not object to the

Magistrate Judge’s Report, but stated that her failure to object “should not be construed as a

concession . . . that her administrative decision denying benefits to Plaintiff was not substantially

justified.” (ECF No. 22 at 1.) Plaintiff has not filed any objection to the Report. Since no specific



                                                 3
objections were filed by either party and the Report does not contain clear error, the court adopts

the Report herein. See Camby, 718 F.2d at 199; Diamond, 416 F.3d at 315.

                                        IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 21) and incorporates it herein.

Therefore, the court REVERSES the decision of the Commissioner of Social Security

Administration and REMANDS this case for further administrative action in accordance with 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                    United States District Judge
February 20, 2019
Columbia, South Carolina




                                                4
